       Case 1:15-cr-00036-DSC Document 103-1 Filed 01/28/19 Page 1 of 5
                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Western District of Pennsylvania

                                                  Federal Courthouse
                                                  I 7 South Park Row
                                                  RoomA330
                                                  Erie, Pennsylvania 16501                   814/452-2906



December 7, 2018

Thomas Livingston
Assistant Federal Public Defender
1001 Liberty Avenue
1500 Liberty Center
Pittsburgh, Pennsylvania 15222
                                                                             GOVERNMENI'
                                                                               EXHIBIT
Re:    United States of America v.
                                                                                 t
       ELIZABETH McMAHAN
       Criminal No. 15-36 Erie

Dear Mr. Livingston:

This letter sets forth the agreement by which your client, ELIZABETH McMAHAN, will enter a
plea of guilty in the above-captioned case. The letter represents the full and complete agreement
between ELIZABETH McMAHAN and the United States Attorney for the Western District of
Pennsylvania. The agreement does not apply to or bind any other federal, state, or local
prosecuting authority.

Upon entering a plea of guilty, ELIZABETH McMAHAN will be sentenced under the
Sentencing Reform Act, 18 U.S.C. § 3551, et seq. and 28 U.S.C. § 991, et seq. The Sentencing
Guidelines promulgated by the United States Sentencing Commission will be considered by the
Court in imposing sentence. The facts relevant to sentencing shall be determined initially by the
United States Probation Office and finally by the United States District Court by a
preponderance of the evidence.

       A.     The defendant, ELIZABETH McMAHAN, agrees to the following:

               1.      She will enter a plea of guilty to Count Twenty Five (25) of the
                       Indictment at Criminal No. 15-36 Erie, charging her with violating 18
                       U.S.C. § 1343, pursuant to Rule 11 of the Federal Rules of Criminal
                       Procedure.




                            LIMITED OFFICIAL
                                   USE
      Case 1:15-cr-00036-DSC Document 103-1 Filed 01/28/19 Page 2 of 5
December 7, 2018
Page 2


             2.    She acknowledges her responsibility for the conduct charged in Counts
                   One through Twenty-Four of the indictment at Criminal No. 15-36 Erie
                   and stipulates that the conduct charged in those Counts may be considered
                   by the Probation Office or by the Court in calculating the guideline range
                   and in imposing sentence.

             3.    She will pay mandatory restitution under the Victim-Witness Protection
                   Act, 18 U.S.C. §§ 3663, 3663A and 3664, to the victims and/or other
                   persons or parties authorized by law in such amounts, at such times, and
                   according to such terms as the Court shall direct.

             4.    She will immediately notify the Court and the United States Attorney of
                   any improvement in her economic circumstances that might increase her
                   ability to pay restitution and that occurs from the date of this agreement
                   until the completion of her sentence, including any term of supervised
                   release.

             5.    She will voluntarily forfeit to the United States all property subject to
                   forfeiture under 18 U.S.C. § 981(a)(l)(C), including but not limited to the
                   following: 2010 Dodge Caravan SXT, VIN 2D4RN5D14AR138708.

             6.    She acknowledges that the above-described property constitutes proceeds
                   of the offense of wire fraud.

             7.    She acknowledges that the above-described property is presently the
                   subject of a criminal forfeiture action at the above-captioned criminal
                   case number and she herewith voluntarily consents to the Court entering
                   an order of forfeiture of said property to the United States.

             8.    If the Court imposes a fine or restitution as part of a sentence of
                   incarceration, ELIZABETH McMAHAN agrees to participate in the
                   United States Bureau of Prisons' Inmate Financial Responsibility
                   Program, through which 50% of her prison salary will be applied to pay
                   the fine or restitution.

             9.    At the time ELIZABETH McMAHAN enters her plea of guilty, she will
                   deposit a special assessment of $100 in the form of cash, or check or
                   money order payable to "Clerk, U.S. District Court". In the event that
                   sentence is not ultimately imposed, the special assessment deposit will be
                   returned.

             10.   ELIZABETH McMAHAN waives the right to take a direct appeal from
                   her conviction or sentence under 28 U.S.C. § 1291 or 18 U.S.C. § 3742,
                   subject to the following exceptions:
       Case 1:15-cr-00036-DSC Document 103-1 Filed 01/28/19 Page 3 of 5
December 7, 2018
Page 3


                      (a)    If the United States appeals from the sentence, ELIZABETH
                             McMAHAN may take a direct appeal from the sentence.

                      (b)    If (1) the sentence exceeds the applicable statutory limits set forth
                             in the United States Code, or (2) the sentence unreasonably
                             exceeds the guideline range determined by the Court under the
                             Sentencing Guidelines, ELIZABETH McMAHAN may take a
                             direct appeal from the sentence.

                      Defendant further waives the right to file a motion to vacate sentence
                      under 28 U.S.C. § 2255, attacking her conviction or sentence and the right
                      to file any other collateral proceeding attacking his conviction or sentence.

                      Nothing in the foregoing waivers of rights shall preclude the defendant
                      from raising a claim of ineffective assistance of counsel in an appropriate
                      forum, if otherwise permitted by law. The defendant understands that the
                      government retains its right to oppose any such claim on procedural or
                      substantive grounds.

       B.      In consideration of and entirely contingent upon the provisions of Parts A and C
of this agreement, the United States Attorney for the Western District of Pennsylvania agrees to
the following:

              1.      After the imposition of sentence, the United States Attorney will move to
                      dismiss the remaining counts of the Indictment at Criminal No. 15-36
                      Erie, without prejudice to their reinstatement if, at any time, ELIZABETH
                      McMAHAN is permitted to withdraw her plea of guilty. In that event,
                      ELIZABETH McMAHAN waives any double jeopardy, statute of
                      limitations, speedy trial, or similar objections to the reinstatement of the
                      counts dismissed pursuant to this agreement.

              2.      The United States Attorney retains the right of allocution at the time of
                      sentencing to advise the sentencing Court of the full nature and extent of
                      the involvement of ELIZABETH McMAHAN in the offenses charged in
                      the Indictment and of any other matters relevant to the imposition of a fair
                      and just sentence.

              3.      The United States agrees to recommend a two level downward
                      adjustment for acceptance of responsibility. However, if at any time prior
                      to imposition of the sentence, the defendant fails to fully satisfy the
                      criteria set forth in U.S.S.G. § 3El.1, or acts in a manner inconsistent
                      with acceptance of responsibility, the United States will not make or, if
                      already made, will withdraw this recommendation and motion.
       Case 1:15-cr-00036-DSC Document 103-1 Filed 01/28/19 Page 4 of 5
December 7, 2018
Page4


             4.     The United States Attorney will take any position he deems appropriate in
                    the course of any appeals from the sentence or in response to any post-
                    sentence motions.

        C.      ELIZABETH McMAHAN and the United States Attorney further understand and
agree to the following:

             1.     The penalty that may be imposed upon ELIZABETH McMAHAN is:

                    (a)    A term of imprisonment of not more than twenty (20) years;

                    (b)    A fine of $250,000;

                    (c)    A term of supervised release of five (5) years;

                    (d)    A special assessment under 18 U.S.C. § 3013 of $100;

                    (e)    Mandatory restitution under the Victim-Witness Protection Act, 18
                           U.S.C. §§ 3663, 3663A and 3664.

             2.     The Court shall determine the victims and/or other persons or parties who
                    will receive restitution as authorized by law.

             3.     Because the offense of conviction was part of a scheme of criminal
                    activity, restitution is not limited to the offense of conviction. The Court
                    may order that restitution be paid to any victim, person, or party directly
                    harmed by ELIZABETH McMAHAN's criminal conduct in the course of
                    the scheme.

             4.     This agreement does not preclude the government from pursuing any civil
                    or administrative remedies against ELIZABETH McMAHAN or her
                    property.

             5.     The parties agree that, although charges are to be dismissed pursuant to
                    this agreement, ELIZABETH McMAHAN is not a prevailing party for
                    the purpose of seeking attorney fees or other litigation expenses under
                    Pub. L. No. 105-119, §617 (Nov. 26, 1997) (known as the Hyde
                    Amendment). ELIZABETH McMAHAN waives any right to recover
                    attorney fees or other litigation expenses under the Hyde Amendment.

This letter sets forth the full and complete terms and conditions of the agreement between
ELIZABETH McMAHAN and the United States Attorney for the Western District of
Pennsylvania, and there are no other agreements, promises, terms or conditions, express or
implied.
        Case 1:15-cr-00036-DSC Document 103-1 Filed 01/28/19 Page 5 of 5
December 7, 2018
Page 5


Very truly yours,



SCOTT W. BRADY
United States Attorney

I have received this letter from my attorney, Thomas Livingston, Assistant Federal Public
Defender, have read it and discussed it with him, and I hereby accept it and acknowledge that it
fully sets forth my agreement with the Office of the United States Attorney for the Western
District of Pennsylvania. I affirm that there have been no additional promises or representations
made to me by any agents or officials of the United States in connection with this matter.




                                                        ~'tlt~
                                                    ELIZABEMCMAHAN




Witnessed by:




ASSISTANT FEDERAL PUBLIC DEFENDER
Counsel for ELIZABETH McMAHAN
